                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

SEAN JACKSON,                                 )
                                              )
              Petitioner,                     )
                                              )
v.                                            )      No.:   3:21-CV-259-TAV-DCP
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
              Respondent.                     )


                               MEMORANDUM OPINION

        This is a prisoner’s pro se complaint for a writ of habeas corpus filed pursuant to

 28 U.S.C. § 2241 [Doc. 1]. On July 20, 2021, the Clerk entered a notice of the

 requirement that Petitioner must update his address with the Court within fourteen (14)

 days of any change in address, or this action may be dismissed, and sent a copy of this

 notice to Petitioner [Doc. 2]. Also, on July 21, 2021, the Clerk entered a notice informing

 Petitioner that he had not filed the required documents to proceed in forma pauperis,

 providing him twenty (20) days to do so, and notifying him that failure to timely comply

 would result in administrative closure of this action, and the Clerk sent a copy of this

 notice to Petitioner [Doc. 3]. However, more than two weeks ago, the United States

 Postal Service returned the mail to Petitioner containing these notices to the Court as

 undeliverable with notations indicating that Petitioner has been released [Doc. 4 p. 2;

 Doc. 5 p. 2]. Petitioner has not filed any notice of change of address or otherwise

 communicated with the Court since the return of this mail. Accordingly, this matter will

 be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.



Case 3:21-cv-00259-TAV-DCP Document 6 Filed 09/01/21 Page 1 of 3 PageID #: 16
       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a

case “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.”

Fed. R. Civ. P. 41(b); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999).

The Court examines four factors when considering dismissal under Rule 41(b):

              (1) whether the party’s failure is due to willfulness, bad faith,
              or fault; (2) whether the adversary was prejudiced by the
              dismissed party’s conduct; (3) whether the dismissed party was
              warned that failure to cooperate could lead to dismissal; and
              (4) whether less drastic sanctions were imposed or considered
              before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

       As to the first factor, the Court finds that Petitioner’s failure to comply with the

Clerk’s previous notices was due to his willfulness or fault, as Petitioner failed to keep the

Court apprised of his current address, as the Court’s local rule requires. E.D. Tenn.

LR83.13. As to the second factor, the Court finds that Petitioner’s failure to comply with

the Clerk’s notices has not prejudiced Respondent but notes that neither the Court nor

Respondent can communicate with Petitioner about this case without his current address.

As to the third factor, as noted above, the Clerk’s notices notified Petitioner that failure to

timely provide the Court notice of address changes and/or timely file the required

documents to proceed in forma pauperis may result in dismissal of this action [Docs. 2, 3].

Finally, as to the fourth factor, the Court finds that alternative sanctions are not warranted,

as Petitioner failed to comply with the Clerk’s instructions and does not appear to seek to

prosecute this case. On balance, the Court finds that these factors support dismissal of this

action under Rule 41(b).
                                              2


Case 3:21-cv-00259-TAV-DCP Document 6 Filed 09/01/21 Page 2 of 3 PageID #: 17
         The Court also notes that, “while pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements

that a layperson can comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108,

109 (6th Cir. 1991).      Nothing about Petitioner’s pro se status prevented him from

complying with the Clerk’s notices [Id.] and Petitioner’s pro se status does not mitigate the

balancing of factors under Rule 41(b).

         The Court CERTIFIES that any appeal from this order would not be taken in good

faith.

         AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

         ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              3


Case 3:21-cv-00259-TAV-DCP Document 6 Filed 09/01/21 Page 3 of 3 PageID #: 18
